                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  JONESBORO DIVISION

TERESA M. PALMORE                                                                      PLAINTIFF

V.                                NO. 3:18CV00084 KGB/PSH

SOCIAL SECURITY ADMINISTRATION                                                        DEFENDANT

                                RECOMMENDED DISPOSITION

         The following Recommended Disposition (“Recommendation”) has been sent to United

States District Judge Kristine G. Baker. You may file written objections to all or part of this

Recommendation. If you do so, those objections must: (1) specifically explain the factual and/or

legal basis for your objections; and (2) be received by the Clerk of this Court within fourteen (14)

days of this Recommendation. By not objecting, you may waive the right to appeal questions of

fact.

I. Introduction:

        Plaintiff, Teresa M. Palmore, applied for disability benefits on August 20, 2015, alleging a

disability onset date of June 10, 2015. (Tr. at 24). After conducting a hearing, the Administrative

Law Judge (“ALJ”) denied her application. (Tr. at 33). The Appeals Council denied her request

for review. (Tr. at 1). The ALJ=s decision now stands as the final decision of the Commissioner.

Ms. Palmore has requested judicial review.

         For the reasons stated below, this Court should affirm the ALJ’s decision.

II. The Commissioner=s Decision:

         Ms. Palmore was 41 years old on the alleged onset date of disability, June 10, 2015. (Tr. at

49, 50). She was 5’5” and 360 pounds. (Tr. at 58). The ALJ found that Ms. Palmore had not

engaged in substantial gainful activity since the alleged onset date. (Tr. at 26). At Step Two, the
ALJ found that Ms. Palmore has the following severe impairments: right foot stress fracture,

Achilles tendonitis of the left ankle, degenerative disc disease, bilateral carpal tunnel syndrome,

left cubital tunnel syndrome, and obesity. Id.

        After finding that Ms. Palmore’s impairment did not meet or equal a listed impairment (Tr.

at 27), the ALJ determined that Ms. Palmore had the residual functional capacity (ARFC@) to

perform the full range of sedentary work, except that: (1) she would require a sit/stand option that

involves standing or walking intervals of 15 minutes and sitting in intervals of 30 minutes; (2) she

could occasionally use both hands for gross manipulation but frequently use both hands for fine

manipulation; (3) she must avoid exposure to hazards such as moving mechanical parts of

equipment, tools, or machinery, must avoid electric shock, and must avoid exposure to unprotected

heights. Id.

        The ALJ determined that Ms. Palmore was not capable of performing any past relevant

work. (Tr. at 32). Relying upon the testimony of the Vocational Expert (“VE”) at Step Five, the

ALJ found that, based on Ms. Palmore's age, education, work experience and RFC, jobs existed in

the national economy which she could perform, specifically callout operator and surveillance

systems monitor. (Tr. at 33). Consequently, the ALJ found that Ms. Palmore was not disabled. Id.

III.   Discussion:

        A.     Standard of Review

        The Court’s function on review is to determine whether the Commissioner’s

decision is supported by substantial evidence on the record as a whole and whether it is based on

legal error. Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see also 42 U.S.C. § 405(g). While

“substantial evidence” is that which a reasonable mind might accept as adequate to support a


                                                 2
conclusion, “substantial evidence on the record as a whole” requires a court to engage in a more

scrutinizing analysis:

         “[O]ur review is more than an examination of the record for the existence of
        substantial evidence in support of the Commissioner’s decision; we also take
        into account whatever in the record fairly detracts from that decision.” Reversal
        is not warranted, however, “merely because substantial evidence would have
        supported an opposite decision.”

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).

       It is not the task of this Court to review the evidence and make an independent decision.

Neither is it to reverse the decision of the ALJ because there is evidence in the record which

contradicts his findings. The test is whether there is substantial evidence in the record as a whole

which supports the decision of the ALJ. Miller, 784 F.3d at 477.

       B.   Ms. Palmore=s Arguments on Appeal

       Mr. Palmore contends that substantial evidence does not support the ALJ=s decision to deny

benefits. She argues that the ALJ did not give appropriate weight to the opinion of treating

physician Dr. Joseph Yao, M.D. (an orthopedist), and that the hypothetical posed to the VE did

not incorporate Ms. Palmore’s need for a walker.

       Ms. Palmore underwent surgery in 2015 for a stress fracture of the right foot. (Tr. at 398).

By August 2015, Ms. Palmore reported that she had slight improvement and Dr. Yao noted that

she had normal motor and sensory functioning. (Tr. at 425). Improvement in condition supports

an ALJ’s finding that a claimant is not disabled. See Lochner v. Sullivan, 968, F.2d 725, 728 (8th

Cir. 1992). During an examination in September 2015, Dr. Jennifer Morrow, M.D., found normal

muscle strength and no fatigue, swelling, or numbness (Tr. at 331-337). Normal examination

findings are not indicative of disabling pain. Gowell v. Apfel, 242 F.3d 793, 796 (8th Cir. 2001).


                                                 3
Dr. Morrow urged Ms. Palmore to exercise. (Tr. at 332). Dr. Yao noted a few days later that Ms.

Palmore did not walk with a limp and he said she should exercise at home. (Tr. at 420-422). A

physician’s recommendation to exercise suggests that a claimant has an increased functional

capacity. See Moore v. Astrue, 572 F.3d 520, 524 (8th Cir. 2009). In November 2015, Dr. Donita

Keown, M.D., said that the foot pain and fracture were stable, and that Ms. Palmore was

ambulatory without assistive devices. (Tr. at 439).

       A December 2015 lumbar MRI showed central and left-sided disc herniation contacting

the nerve roots. (Tr. at 437). But in that same time frame, Dr. Morrow noted normal strength in

Ms. Palmore’s back. (Tr. at 331). Dr. Yao also noted that the MRI findings were unchanged from

a 2013 MRI and he did not recommend surgery or steroid injections because Ms. Palmore’s back

“feels much better.” (Tr. at 468). Ms. Palmore continued to perform medium level work after the

2013 MRI. (Tr. at 49). Working generally demonstrates an ability to perform a substantial gainful

activity, and it is inconsistent with complaints of disabling pain. Naber v. Shalala, 22 F.3d 186,

188-89 (8th Cir. 1994). In January 2016, Dr. Yao put Ms. Palmore on indefinite sick leave from

her current work, which was at the medium level and required that she stand for 8-12 hours. (Tr.

at 468). He did not restrict her from performing ALL work. He said, in fact, that she would need

work which allowed her to be able to change positions periodically. (Tr. at 573). This closely

mirrors the RFC for a sit/stand option.

       Dr. Yao gave an opinion in a medical source statement dated January 31, 2017 that covered

the time period of “2015 to ongoing.” (Tr. at 691). He opined that Ms. Palmore could stand

and/or walk a total of only 2 hours in an 8 hour workday, and could sit a total of 4 hours in an 8

hour workday. (Tr. at 690-691). He also said that she could only occasionally balance, stoop, kneel,


                                                 4
crouch, and bend, and she could never stoop. Id. A treating physician’s opinion should be granted

controlling weight if it is supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence in the record. Miller v.

Colvin, 784 F.3d 472, 477 (8th Cir. 2015). The opinion of a treating physician, however, does not

automatically control; nor does it eliminate the need to evaluate the record as a whole. Id. (quoting

Hogan v. Apfel, 239 F.3d 958, 961 (8th Cir. 2001)). An ALJ may discount or disregard the opinion

of a treating physician when other medical assessments are supported by better or more thorough

medical evidence, or where a treating physician renders inconsistent opinions that undermine the

credibility of the opinions. Wildman v. Astrue, 596 F.3d 959, 964 (8th Cir. 2010).

       Dr. Yao’s medical source statement opinion was contradicted by the medical evidence. Ms.

Palmore’s physicians routinely noted full muscle strength and motor and sensory functioning, and

they found normal gait without the use of assistive devices. (Tr. at 331-337, 422, 427, 428, 439,

485, 497-498). They encouraged exercise, physical therapy, and conservative medication

management. There was no need for aggressive surgery or hospitalization. The need for only

conservative treatment contradicts allegations of disabling pain. Smith v. Shalala, 987 F.2d 1371,

1374 (8th Cir. 1993).     And Dr. Yao took Ms. Palmore off standing work, not all work. He also

indicated Ms. Palmore would need the option to change positions, which is reflected in the RFC.

       Furthermore, Dr. Keown gave an opinion in November 2015 that Ms. Palmore could sit

for six hours during an eight-hour workday, walk and/or stand three to four hours during the

workday, and occasionally lift and carry twenty to twenty-five pounds. (Tr. at 440). Dr. Keown

found no evidence that Ms. Palmore needed a handheld assistive device to walk. Id. Dr. Clarence

Ballard, M.D., the reviewing physician, also limited Ms. Palmore to sedentary work. (Tr. at 83).


                                                 5
These opinions were consistent with the medical record, and deserved more weight than Dr. Yao’s

opinion, which was internally inconsistent. The ALJ appropriately weighed and discussed the

medical opinions.

       As for Ms. Palmore’s carpal tunnel syndrome, it was assessed as mild to moderate. (Tr. at

524). Still, she had release surgery on her left hand. (Tr. at 680). She admitted that the surgery

helped. (Tr. at 60-61). She could button a button and hold a pen to write. Id. She did not need any

more aggressive treatment. The ALJ properly limited the amount of gross manipulation in the RFC

based on carpal tunnel syndrome.

       At Step Five, the ALJ asked the VE about the availability of work for someone with Ms.

Palmore’s RFC, age, education, and work experience. Ms. Palmore argues that the ALJ should

have required the use of a walker in the RFC. However, the record shows that Ms. Palmore could

walk without assistive devices. A hypothetical question is properly formulated if it sets forth

impairments “supported by substantial evidence in the record and accepted as true by the ALJ.”

Guilliams v. Barnhart, 393 F.3d 798, 804 (8th Cir. 2005) (quoting Davis v. Apfel, 239 F.3d 962,

966 (8th Cir. 2001)). The ALJ properly relied upon evidence of normal motor and neurological

exam findings, mild objective testing, and conservative treatment to formulate his hypothetical,

and therefore, he properly relied upon the VE testimony.

IV.   Conclusion:

       There is substantial evidence to support the Commissioner=s decision that Ms. Palmore was

not disabled. The ALJ gave appropriate weigh to the medical opinions and he fulfilled his duty at

Step Five. The decision, therefore, should be affirmed. The case should be dismissed, with

prejudice.


                                                6
IT IS SO ORDERED this 14th day of February, 2019.



                                  ___________________________________
                                  UNITED STATES MAGISTRATE JUDGE




                                     7
